UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05689 DWS Multi-Market Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2013 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2013 Annual Report to Shareholders DWS Multi-Market Income Trust Ticker Symbol: KMM Contents 3 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 39 Statement of Assets and Liabilities 41 Statement of Operations 42 Statement of Cash Flows 44 Statement of Changes in Net Assets 45 Financial Highlights 46 Notes to Financial Statements 60 Report of Independent Registered Public Accounting Firm 61 Tax Information 62 Shareholder Meeting Results 63 Dividend Reinvestment Plan 65 Advisory Agreement Board Considerations and Fee Evaluation 70 Board Members and Officers 76 Additional Information The fund's investment objective is to provide high current income consistent with prudent total return asset management. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when sold. Current performance may differ from performance data shown. Please visit dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 10 through 11 for more complete performance information. Investment Process The fund's investment objective is to provide high current income consistent with prudent total return asset management. The fund seeks to achieve its objective by investing its assets in a broad range of income producing securities such as U.S. corporate fixed-income securities and debt obligations of foreign governments, their agencies and instrumentalities either of which may be denominated in foreign currencies, debt obligations of the U.S. government, and its agencies and instrumentalities and other income-producing securities, including securities which may be denominated in foreign currencies, any of which securities may or may not be rated. DWS Multi-Market Income Trust returned 5.58% based on net asset value (NAV) for the one-year period ended November 30, 2013. The fund's return based on the market price of its shares quoted on the New York Stock Exchange was -2.53%. The fund began the period trading at a 2.1% premium to net asset value, and it finished the period at a 5.7% discount, while the fund's peer group averaged a 2.74% premium at the beginning of the period, and finished the period at a 7.22% discount. As of November 30, 2013, the fund was positioned as follows: 63.4% high yield, 13.5% emerging markets, 23% bank loans and a 0.1% cash balance. High-yield bonds, as measured by the unmanaged, unleveraged Credit Suisse High Yield Index returned 8.48%. Emerging-markets bonds, as gauged by the unmanaged, unleveraged JPMorgan EMBI Global Diversified Index, returned -5.06%. The blended index consisting of 50% Credit Suisse High Yield Index and 50% JPMorgan EMBI Global Diversified Index, returned 1.53%. The fund maintained a leverage position throughout the period, meaning that the fund borrowed money as permitted under its investment policies and the Investment Company Act of 1940. The portfolio was approximately 30% leveraged at the close of the period, meaning that the fund borrowed $109 million. Given our positive view on the "spread" asset classes, the fund used the majority of the leverage facility during the course of the year. Leverage results in additional risks and can magnify the effect of any gains or losses. The past year ending November 30, 2013 was generally positive for high-yield bonds, with the exception of the second quarter, during which concerns that the U.S. Federal Reserve Board (the Fed) would "taper" its stimulative quantitative easing policy led to heavy asset outflows and an across-the-board sell-off in bonds. Aside from this downdraft, high-yield bonds performed well as signs of improving economic growth helped fuel a recovery in investors' appetite for higher-risk assets. In addition, the default rate for high-yield issuers remained very low on a historical basis. Double-digit returns for the stock market, along with investors' general preference for higher-yielding asset classes, also contributed to the healthy performance results. In contrast, emerging-markets debt encountered some headwinds during the past 12 months ended November 30, 2013. The bulk of the underperformance occurred in the second half of the reporting period, when concerns about potential tapering by the Fed sparked heavy outflows from the asset class. Investors also were unsettled by social unrest in both Turkey and Brazil, as well as the prospect of slowing growth in China and other key emerging markets. However, this masks the fact that this asset class actually finished the first four months of the reporting period with a modest gain. Additionally, it staged a modest recovery in the final three months of the period once investors grew more comfortable with the idea of potential tapering by the Fed. Performance Attribution The fund benefited from its large weighting in high-yield bonds, which ranged from 65% to 71% of assets throughout the course of the year ending November 30, 2013. In terms of individual high-yield securities, our strongest contributor was an overweight position in Leap Wireless International,* which was acquired by AT&T Inc. We expected to see consolidation in the wireless space, and the yield on the Leap bonds was very attractive for what we thought was limited downside risk. The second-best contributor was FAGE Dairy Industry SA, which recovered from its weak performance in the prior year. In 2012, the bonds sold off simply because the company is based in Greece, where markets were in turmoil due to the country's debt problems. We liked the company's fundamentals, and we believe its fast growth in the U.S. yogurt market would support its long-term performance. Also contributing was our position in DynCorp International, Inc., which provides outsourcing services to the government. The company reported good results and benefited from the outsourcing of work in military actions around the globe. The fund's allocation to non-U.S. developed-market high-yield bonds also added to performance. * Not held in the portfolio as of November 30, 2013. The fund's allocation to senior loans was an additional positive for fund returns. Senior loans — or loans made by banks to below- investment-grade companies that are packaged and sold to investors — tend to have a shorter duration (lower interest-rate sensitivity), which made them a popular option at a time of rising Treasury yields. We have held a positive view on this segment of the market, believing that the yields are attractive in relation to the attendant risks. In addition, the bonds' floating rates can potentially aid performance in an environment of rising Treasury yields. Our allocation to emerging-markets bonds weighed on fund returns given the underperformance of the asset class. However, we added value through our decision to move the duration of the emerging-markets portfolio well below that of the fund's benchmark, a Blended Index consisting of 50% Credit Suisse High Yield Index / 50% JPMorgan EMBI Global Diversified Index, during the first calendar quarter of 2013. We held an above-benchmark duration in 2012, driven in part by our holdings in 30-year bonds. As yields fell and valuations became richer, we reduced duration by selling many of these 30-year positions, which cushioned the impact of the May to June 2013 downturn. While we added back some interest-rate sensitivity during the sell-off, we maintained a below-benchmark duration — a decision that helped mitigate some of the volatility that occurred during the summer. On the negative side, the positions we held in long-term sovereign emerging-markets debt — such as bonds issued by Panama and Russia that are due in 2023 and 2030 — was a source of negative performance. Our allocation to emerging- markets corporate bonds, while a detractor from overall performance, nonetheless outperformed government debt. "We manage the fund from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns." Outlook and Positioning We retain a positive outlook on U.S. high-yield bonds based on our expectations for low defaults and satisfactory economic growth, together with their attractive yields relative to government bonds.In addition, the majority of the past year's new-issue proceeds have been used to refinance existing bonds at lower rates. We think this is a positive development in that it reduces corporations' liquidity needs, which in turn should help limit defaults. We continue to believe the asset class offers investors a reasonable trade-off of risk and return via the combination of its current yield advantage over Treasuries and the low default rate. We expect that emerging-markets bonds will remain volatile in the year ahead, as the direction of Fed policy and the strength of China's economy remain two important wild cards for the asset class. On a longer-term basis, we hold a positive outlook for emerging-markets debt due to the growing opportunity set available to investors. Just a decade ago, investors were largely limited to investing in government debt issued by a select group of countries. Today, however, the market has expanded to include corporate bonds issued by financially sound, highly rated companies that offer yields above those on bonds issued by similarly rated corporations in the developed markets. We believe this premium will gradually close over time, which creates an opportunity for investors to purchase bonds with a compelling combination of attractive yields, strong fundamentals and longer-term appreciation potential. In the short term, however, we are maintaining the same low-duration approach as we are in high yield given the sensitivity of the asset class to global asset flows. We continue to focus on using credit research to identify the most compelling investment opportunities for the fund. We manage the fund from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Portfolio Management Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Credit risk — or the risk that a security may default — is a component of yield spread. The higher the perceived risk, the higher the spread. The Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. The JPMorgan EMBI Global Diversified Index is an unmanaged, unleveraged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-markets sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Quantitative easing entails the Fed's purchase of government and other securities from the market in an effort to increase money supply. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Sovereign debt is debt that is issued by a national government. Yield (or current yield) is the income generated by an investment, divided by its current price. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary November 30, 2013 (Unaudited) Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Total Returns as of 11/30/13 DWS Multi-Market Income Trust 1-Year 5-Year 10-Year Based on Net Asset Value(a) % % % Based on Market Price(a) -2.53 % % % Credit Suisse High Yield Index(b) % % % Blended Index(c) % % % Morningstar Closed-End Multisector Bond Funds Category (based on Net Asset Value)(d) % % % (a) Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to NAV at which the Fund's shares traded during the period. Expenses of the Fund include management fee, interest expense and other fund expenses. Total returns shown take into account these fees and expenses. The expense ratio of the Fund for the year ended November 30, 2013 was 1.60% (1.00% excluding interest expense). (b) The Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. (c) The Blended Index consists of 50% in the Credit Suisse High Yield Index and 50% in the JPMorgan Emerging Markets Bond Global Diversified Index. The unmanaged, unleveraged JPMorgan Emerging Markets Bond Global Diversified Index tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into and index. (d) Morningstar's Closed-End Multisector Bond Funds category represents multisector-bond portfolios that seek income by diversifying their assets among several fixed-income sectors, usually U.S. government obligations, U.S. corporate bonds, foreign bonds and high-yield U.S. debt securities. These portfolios typically hold 35% to 65% of bond assets in securities that are not rated or are rated by a major agency such as Standard & Poor's or Moody's at the level of BB (considered speculative for taxable bonds). Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End Multisector Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 11/30/13 As of 11/30/12 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 11/30/13: Income Dividends $ November Income Dividend $ Current Annualized Distribution Rate (based on Net Asset Value) as of 11/30/13† % Current Annualized Distribution Rate (based on Market Price) as of 11/30/13† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on November 30, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of November 30, 2013 Principal Amount ($)(a) Value ($) Corporate Bonds 100.0% Consumer Discretionary 16.3% AMC Entertainment, Inc., 8.75%, 6/1/2019 AMC Networks, Inc., 7.75%, 7/15/2021 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 APX Group, Inc., 6.375%, 12/1/2019 Arcelik AS, 144A, 5.0%, 4/3/2023 Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC: 5.5%, 4/1/2023 8.25%, 1/15/2019 BC Mountain LLC, 144A, 7.0%, 2/1/2021 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Boyd Gaming Corp., 9.0%, 7/1/2020 Cablevision Systems Corp., 8.0%, 4/15/2020 Caesar's Entertainment Operating Co., Inc.: 8.5%, 2/15/2020 9.0%, 2/15/2020 Carlson Wagonlit BV, 144A, 6.875%, 6/15/2019 CCO Holdings LLC: 6.625%, 1/31/2022 7.375%, 6/1/2020 8.125%, 4/30/2020 CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Chester Downs & Marina LLC, 144A, 9.25%, 2/1/2020 Clear Channel Communications, Inc., 11.25%, 3/1/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Columbus International, Inc., 144A, 11.5%, 11/20/2014 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 DISH DBS Corp.: 4.25%, 4/1/2018 4.625%, 7/15/2017 5.0%, 3/15/2023 6.75%, 6/1/2021 General Motors Co., 144A, 3.5%, 10/2/2018 GLP Capital LP: 144A, 4.375%, 11/1/2018 144A, 5.375%, 11/1/2023 Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 Harron Communications LP, 144A, 9.125%, 4/1/2020 Hertz Corp., 4.25%, 4/1/2018 Hertz Holdings Netherlands BV, 144A, 4.375%, 1/15/2019 EUR Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) L Brands, Inc., 7.0%, 5/1/2020 Libbey Glass, Inc., 6.875%, 5/15/2020 Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC, 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International: 6.625%, 12/15/2021 6.75%, 10/1/2020 7.625%, 1/15/2017 8.625%, 2/1/2019 10.0%, 11/1/2016 Midcontinent Communications & Midcontinent Finance Corp., 144A, 6.25%, 8/1/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Palace Entertainment Holdings LLC, 144A, 8.875%, 4/15/2017 Petco Holdings, Inc., 144A, 8.5%, 10/15/2017 (PIK) PNK Finance Corp., 144A, 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 Rent-A-Center, Inc., 4.75%, 5/1/2021 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Seminole Tribe of Florida, Inc., 144A, 7.804%, 10/1/2020 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Sirius XM Holdings, Inc., 144A, 5.875%, 10/1/2020 SIWF Merger Sub, Inc., 144A, 6.25%, 6/1/2021 Starz LLC, 5.0%, 9/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG: 144A, 5.5%, 1/15/2023 144A, 7.5%, 3/15/2019 Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR Univision Communications, Inc.: 144A, 6.875%, 5/15/2019 144A, 7.875%, 11/1/2020 144A, 8.5%, 5/15/2021 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Visant Corp., 10.0%, 10/1/2017 Visteon Corp., 6.75%, 4/15/2019 Consumer Staples 5.0% Ajecorp BV, 144A, 6.5%, 5/14/2022 B&G Foods, Inc., 4.625%, 6/1/2021 Chiquita Brands International, Inc., 144A, 7.875%, 2/1/2021 Controladora Mabe SA de CV, 144A, 7.875%, 10/28/2019 Del Monte Corp., 7.625%, 2/15/2019 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 MHP SA, 144A, 8.25%, 4/2/2020 NBTY, Inc., 9.0%, 10/1/2018 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 6.875%, 2/15/2021 7.125%, 4/15/2019 8.25%, 2/15/2021 Smithfield Foods, Inc.: 6.625%, 8/15/2022 7.75%, 7/1/2017 Sun Products Corp., 144A, 7.75%, 3/15/2021 U.S. Foods, Inc., 8.5%, 6/30/2019 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Energy 16.2% Access Midstream Partners LP: 4.875%, 5/15/2023 5.875%, 4/15/2021 6.125%, 7/15/2022 Afren PLC, 144A, 10.25%, 4/8/2019 Antero Resources Finance Corp.: 144A, 5.375%, 11/1/2021 7.25%, 8/1/2019 Arch Coal, Inc., 7.0%, 6/15/2019 Berry Petroleum Co.: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP: 7.875%, 4/15/2022 8.625%, 10/15/2020 Chaparral Energy, Inc., 7.625%, 11/15/2022 Chesapeake Energy Corp., 7.25%, 12/15/2018 Chesapeake Oilfield Operating LLC, 6.625%, 11/15/2019 CITGO Petroleum Corp., 144A, 11.5%, 7/1/2017 Crestwood Midstream Partners LP: 144A, 6.125%, 3/1/2022 7.75%, 4/1/2019 Crosstex Energy LP, 7.125%, 6/1/2022 Denbury Resources, Inc., 4.625%, 7/15/2023 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 El Paso LLC, 7.25%, 6/1/2018 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 EP Energy LLC: 6.875%, 5/1/2019 7.75%, 9/1/2022 9.375%, 5/1/2020 EPE Holdings LLC, 144A, 8.875%, 12/15/2017 (PIK) EV Energy Partners LP, 8.0%, 4/15/2019 Frontier Oil Corp., 6.875%, 11/15/2018 Global Geophysical Services, Inc., 10.5%, 5/1/2017 Halcon Resources Corp.: 8.875%, 5/15/2021 9.75%, 7/15/2020 Holly Energy Partners LP: 6.5%, 3/1/2020 8.25%, 3/15/2018 KazMunayGas National Co. JSC, 144A, 7.0%, 5/5/2020 Kinder Morgan Finance Co., LLC, 144A, 6.0%, 1/15/2018 Kodiak Oil & Gas Corp., 144A, 5.5%, 1/15/2021 Linn Energy LLC: 6.5%, 5/15/2019 144A, 7.0%, 11/1/2019 Multistep MEG Energy Corp.: 144A, 6.5%, 3/15/2021 144A, 7.0%, 3/31/2024 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 144A, 6.0%, 8/15/2023 Murray Energy Corp., 144A, 8.625%, 6/15/2021 Newfield Exploration Co., 5.75%, 1/30/2022 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 144A, 6.875%, 3/15/2022 6.875%, 1/15/2023 7.25%, 2/1/2019 Offshore Drilling Holding SA, 144A, 8.375%, 9/20/2020 Offshore Group Investment Ltd.: 7.125%, 4/1/2023 7.5%, 11/1/2019 Pacific Drilling SA, 144A, 5.375%, 6/1/2020 Pacific Rubiales Energy Corp., 144A, 7.25%, 12/12/2021 Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Regency Energy Partners LP, 144A, 4.5%, 11/1/2023 Reliance Holdings U.S.A., Inc., 144A, 5.4%, 2/14/2022 Sabine Pass Liquefaction LLC: 144A, 5.625%, 2/1/2021 144A, 5.625%, 4/15/2023 Sabine Pass LNG LP, 7.5%, 11/30/2016 SandRidge Energy, Inc., 7.5%, 3/15/2021 SESI LLC: 6.375%, 5/1/2019 7.125%, 12/15/2021 Swift Energy Co., 7.875%, 3/1/2022 Talos Production LLC, 144A, 9.75%, 2/15/2018 Tesoro Corp., 5.375%, 10/1/2022 Venoco, Inc., 8.875%, 2/15/2019 Welltec A/S, 144A, 8.0%, 2/1/2019 Whiting Petroleum Corp., 5.0%, 3/15/2019 WPX Energy, Inc., 5.25%, 1/15/2017 Financials 5.4% AerCap Aviation Solutions BV, 6.375%, 5/30/2017 Akbank TAS, 144A, 5.125%, 7/22/2015 Ally Financial, Inc.: 6.25%, 12/1/2017 8.0%, 3/15/2020 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL CIT Group, Inc., 4.25%, 8/15/2017 E*TRADE Financial Corp.: 6.0%, 11/15/2017 6.375%, 11/15/2019 6.75%, 6/1/2016 Hellas Telecommunications Finance, 144A, 8.227%**, 7/15/2015 (PIK)* EUR 0 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 8.625%, 1/15/2022 MPT Operating Partnership LP: (REIT), 6.375%, 2/15/2022 (REIT), 6.875%, 5/1/2021 Neuberger Berman Group LLC: 144A, 5.625%, 3/15/2020 144A, 5.875%, 3/15/2022 Health Care 8.0% Aviv Healthcare Properties LP: 144A, 6.0%, 10/15/2021 7.75%, 2/15/2019 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 Community Health Systems, Inc.: 5.125%, 8/15/2018 7.125%, 7/15/2020 Fresenius Medical Care U.S. Finance II, Inc., 144A, 5.625%, 7/31/2019 Fresenius Medical Care U.S. Finance, Inc.: 144A, 5.75%, 2/15/2021 144A, 6.5%, 9/15/2018 HCA, Inc.: 5.875%, 3/15/2022 6.5%, 2/15/2020 7.5%, 2/15/2022 Hologic, Inc., 6.25%, 8/1/2020 IMS Health, Inc., 144A, 6.0%, 11/1/2020 LifePoint Hospitals, Inc., 144A, 5.5%, 12/1/2021 (b) Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Tenet Healthcare Corp.: 144A, 4.375%, 10/1/2021 4.5%, 4/1/2021 6.25%, 11/1/2018 Valeant Pharmaceuticals International, 144A, 6.75%, 8/15/2018 Industrials 10.1% Accuride Corp., 9.5%, 8/1/2018 ADT Corp., 144A, 6.25%, 10/15/2021 Aguila 3 SA, 144A, 7.875%, 1/31/2018 Air Lease Corp.: 4.75%, 3/1/2020 5.625%, 4/1/2017 Alphabet Holding Co., Inc., 7.75%, 11/1/2017 (PIK) Artesyn Escrow, Inc., 144A, 9.75%, 10/15/2020 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/17/2016 BE Aerospace, Inc., 6.875%, 10/1/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 5.75%, 3/15/2022 144A, 7.75%, 3/15/2020 Case New Holland, Inc., 7.875%, 12/1/2017 Casella Waste Systems, Inc., 7.75%, 2/15/2019 Cemex Finance LLC, 144A, 9.375%, 10/12/2022 Clean Harbors, Inc., 5.125%, 6/1/2021 CNH Capital LLC, 144A, 3.25%, 2/1/2017 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Ducommun, Inc., 9.75%, 7/15/2018 DynCorp International, Inc., 10.375%, 7/1/2017 Ferreycorp SAA, 144A, 4.875%, 4/26/2020 Florida East Coast Railway Corp., 8.125%, 2/1/2017 FTI Consulting, Inc.: 6.0%, 11/15/2022 6.75%, 10/1/2020 Garda World Security Corp., 144A, 7.25%, 11/15/2021 GenCorp, Inc., 7.125%, 3/15/2021 Grupo KUO SAB de CV, 144A, 6.25%, 12/4/2022 Huntington Ingalls Industries, Inc., 7.125%, 3/15/2021 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc.: 6.75%, 6/15/2021 10.625%, 3/15/2018 Navios Maritime Holdings, Inc.: 144A, 7.375%, 1/15/2022 8.125%, 2/15/2019 Navios South American Logistics, Inc., 9.25%, 4/15/2019 Nortek, Inc., 8.5%, 4/15/2021 Ply Gem Industries, Inc., 9.375%, 4/15/2017 Spirit AeroSystems, Inc., 6.75%, 12/15/2020 Titan International, Inc., 144A, 6.875%, 10/1/2020 TransDigm, Inc.: 7.5%, 7/15/2021 7.75%, 12/15/2018 United Rentals North America, Inc.: 6.125%, 6/15/2023 7.375%, 5/15/2020 7.625%, 4/15/2022 Watco Companies LLC, 144A, 6.375%, 4/1/2023 Information Technology 5.9% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 CDW LLC, 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 eAccess Ltd., 144A, 8.25%, 4/1/2018 EarthLink, Inc., 7.375%, 6/1/2020 Equinix, Inc.: 5.375%, 4/1/2023 7.0%, 7/15/2021 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.875%, 8/15/2020 Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 Healthcare Technology Intermediate, Inc., 144A, 7.375%, 9/1/2018 (PIK) Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 IAC/InterActiveCorp., 4.75%, 12/15/2022 Jabil Circuit, Inc., 5.625%, 12/15/2020 NXP BV: 144A, 3.5%, 9/15/2016 144A, 3.75%, 6/1/2018 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 Materials 9.9% APERAM: 144A, 7.375%, 4/1/2016 144A, 7.75%, 4/1/2018 Axiall Corp., 144A, 4.875%, 5/15/2023 Berry Plastics Corp.: 9.5%, 5/15/2018 9.75%, 1/15/2021 BOE Intermediate Holding Corp., 144A, 9.0%, 11/1/2017 (PIK) BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) BWAY Holding Co., 10.0%, 6/15/2018 Clearwater Paper Corp., 7.125%, 11/1/2018 Crown Americas LLC, 6.25%, 2/1/2021 CSN Resources SA, 144A, 6.5%, 7/21/2020 Eagle Spinco, Inc., 144A, 4.625%, 2/15/2021 Essar Steel Algoma, Inc.: 144A, 9.375%, 3/15/2015 144A, 9.875%, 6/15/2015 Exopack Holding Corp., 144A, 10.0%, 6/1/2018 Exopack Holdings SA, 144A, 7.875%, 11/1/2019 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 6.875%, 4/1/2022 144A, 7.0%, 11/1/2015 144A, 8.25%, 11/1/2019 FQM Akubra, Inc.: 144A, 7.5%, 6/1/2021 144A, 8.75%, 6/1/2020 Greif, Inc., 7.75%, 8/1/2019 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Huntsman International LLC, 8.625%, 3/15/2021 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 Novelis, Inc., 8.75%, 12/15/2020 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Perstorp Holding AB, 144A, 8.75%, 5/15/2017 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 PolyOne Corp., 5.25%, 3/15/2023 Polyus Gold International Ltd., 144A, 5.625%, 4/29/2020 Rain CII Carbon LLC: 144A, 8.0%, 12/1/2018 144A, 8.25%, 1/15/2021 Samarco Mineracao SA, 144A, 5.75%, 10/24/2023 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 Telecommunication Services 18.7% Altice Financing SA, 144A, 7.875%, 12/15/2019 Altice Finco SA, 144A, 9.875%, 12/15/2020 CenturyLink, Inc.: Series V, 5.625%, 4/1/2020 Series N, 6.0%, 4/1/2017 Series W, 6.75%, 12/1/2023 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 CPI International, Inc., 8.0%, 2/15/2018 Crown Castle International Corp., 7.125%, 11/1/2019 Digicel Group Ltd.: 144A, 8.25%, 9/30/2020 144A, 10.5%, 4/15/2018 Digicel Ltd.: 144A, 7.0%, 2/15/2020 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 7.69%**, 2/15/2017 (PIK)* EUR 0 Frontier Communications Corp.: 7.125%, 1/15/2023 7.625%, 4/15/2024 8.25%, 4/15/2017 8.5%, 4/15/2020 8.75%, 4/15/2022 Intelsat Jackson Holdings SA: 144A, 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 8.5%, 11/1/2019 Intelsat Luxembourg SA: 144A, 7.75%, 6/1/2021 144A, 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 7.0%, 6/1/2020 8.125%, 7/1/2019 8.625%, 7/15/2020 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 144A, 6.625%, 4/1/2023 7.875%, 9/1/2018 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 NII Capital Corp., 7.625%, 4/1/2021 Oi SA, 144A, 5.75%, 2/10/2022 Pacnet Ltd., 144A, 9.25%, 11/9/2015 SBA Communications Corp., 5.625%, 10/1/2019 SBA Telecommunications, Inc., 8.25%, 8/15/2019 Sprint Communications, Inc.: 6.0%, 12/1/2016 9.125%, 3/1/2017 T-Mobile U.S.A., Inc.: 6.125%, 1/15/2022 6.464%, 4/28/2019 6.5%, 1/15/2024 Telesat Canada, 144A, 6.0%, 5/15/2017 tw telecom holdings, Inc.: 5.375%, 10/1/2022 144A, 5.375%, 10/1/2022 144A, 6.375%, 9/1/2023 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UPCB Finance VI Ltd., 144A, 6.875%, 1/15/2022 Verizon Communications, Inc., 3.65%, 9/14/2018 VimpelCom Holdings BV, 144A, 6.255%, 3/1/2017 Wind Acquisition Finance SA: 144A, 6.5%, 4/30/2020 144A, 7.25%, 2/15/2018 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 144A, 7.75%, 10/1/2021 7.875%, 11/1/2017 Zayo Group LLC, 8.125%, 1/1/2020 Utilities 4.5% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 DPL, Inc., 6.5%, 10/15/2016 Enel SpA, 144A, 8.75%, 9/24/2073 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 Eskom Holdings SOC Ltd., 144A, 5.75%, 1/26/2021 IPALCO Enterprises, Inc., 5.0%, 5/1/2018 Mexico Generadora de Energia S de rl, 144A, 5.5%, 12/6/2032 NRG Energy, Inc., 7.625%, 1/15/2018 Total Corporate Bonds (Cost $237,613,456) Government & Agency Obligations 9.0% Other Government Related (c) 1.0% Bank of Moscow, 144A, 6.699%, 3/11/2015 VTB Bank OJSC, 144A, 6.315%, 2/22/2018 Sovereign Bonds 8.0% Dominican Republic, 144A, 7.5%, 5/6/2021 Federative Republic of Brazil, 12.5%, 1/5/2016 BRL Republic of Argentina-Inflation Linked Bond, 5.83%, 12/31/2033 ARS Republic of Belarus, REG S, 8.75%, 8/3/2015 Republic of Ghana, 144A, 8.5%, 10/4/2017 Republic of Panama, 9.375%, 1/16/2023 Republic of Slovenia, 144A, 4.75%, 5/10/2018 Republic of South Africa, 6.875%, 5/27/2019 Russian Federation: REG S, 7.5%, 3/31/2030 144A, 7.5%, 3/31/2030 United Mexican States: Series M, 7.75%, 5/29/2031 MXN Series M 20, 8.5%, 5/31/2029 MXN Total Government & Agency Obligations (Cost $21,526,503) Loan Participations and Assignments 32.8% Senior Loans** Consumer Discretionary 14.6% Air Distribution Technologies, Inc., First Lien Term Loan, 4.25%, 11/9/2018 Atlantic Broadband Finance LLC, Term Loan B, 3.25%, 12/2/2019 Avis Budget Car Rental LLC, Term Loan B, 3.0%, 3/15/2019 Burger King Corp., Term Loan B, 3.75%, 9/28/2019 Caesars Entertainment Operating Co., Term Loan B6, 5.488%, 1/26/2018 Cequel Communications LLC, Term Loan B, 3.5%, 2/14/2019 Charter Communications Operating LLC: Term Loan E, 3.0%, 7/1/2020 Term Loan F, 3.0%, 1/4/2021 Cumulus Media Holdings, Inc., Second Lien Term Loan, 7.5%, 9/16/2019 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Hilton Worldwide Finance LLC, Term Loan B2, 3.75%, 10/26/2020 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Pilot Travel Centers LLC: Term Loan B, 3.75%, 3/30/2018 Term Loan B2, 4.25%, 8/7/2019 Quebecor Media, Inc., Term Loan B1, 3.25%, 8/17/2020 Seminole Tribe of Florida, Term Loan, 3.0%, 4/29/2020 Tomkins LLC, Term Loan B2, 3.75%, 9/29/2016 Univision Communications, Inc., Term Loan, 4.5%, 3/12/2020 Consumer Staples 3.6% Albertson's LLC: Term Loan B1, 4.25%, 3/21/2016 Incremental Term Loan B2, 4.75%, 3/21/2019 Term Loan B2, 4.75%, 3/21/2019 Del Monte Foods Co., Term Loan, 4.0%, 3/8/2018 HJ Heinz Co., Term Loan B2, 3.5%, 6/5/2020 Pinnacle Foods Finance LLC, Term Loan G, 3.25%, 4/29/2020 Weight Watchers International, Inc., Term Loan B1, 2.92%, 4/2/2016 Energy 3.5% Chesapeake Energy Corp., Term Loan, 5.75%, 12/1/2017 Drillships Financing Holding, Inc., Term Loan B2, 5.5%, 7/15/2016 MEG Energy Corp., Term Loan, 3.75%, 3/31/2020 Ruby Western Pipeline Holdings LLC, Term Loan B, 3.5%, 3/27/2020 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/25/2018 Tallgrass Operations LLC, Term Loan, 5.25%, 11/13/2018 Health Care 1.4% Par Pharmaceutical Companies, Inc., Term Loan B, 4.25%, 9/30/2019 Valeant Pharmaceuticals International, Inc.: Term Loan B, 3.75%, 2/13/2019 Term Loan B, 3.75%, 12/11/2019 Industrials 1.8% Buffalo Gulf Coast Terminals LLC, Term Loan, 5.25%, 10/31/2017 Transdigm, Inc., Term Loan C, 3.75%, 2/28/2020 WP CPP Holdings LLC, First Lien Term Loan, 4.75%, 12/27/2019 Information Technology 1.2% First Data Corp., Term Loan, 4.166%, 3/24/2017 Materials 2.3% Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 4.75%, 2/1/2020 Berry Plastics Holding Corp., Term Loan D, 3.5%, 2/7/2020 MacDermid, Inc., First Lien Term Loan, 3.164%, 6/8/2020 Telecommunication Services 2.8% Crown Castle International Corp., Term Loan, 3.25%, 1/31/2019 DigitalGlobe, Inc., Term Loan B, 3.75%, 1/31/2020 Level 3 Financing, Inc., Term Loan B, 4.0%, 1/15/2020 Syniverse Holdings, Inc., Term Loan B, 4.0%, 4/23/2019 Utilities 1.6% Calpine Corp., Term Loan B1, 4.0%, 4/2/2018 NRG Energy, Inc., Term Loan B, 2.75%, 7/2/2018 Total Loan Participations and Assignments (Cost $80,090,542) Convertible Bond 0.1% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) (Cost $426,262) Preferred Security 0.3% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $452,457) Shares Value ($) Common Stocks 0.1% Consumer Discretionary 0.0% Dawn Holdings, Inc.* (d) 7 Trump Entertainment Resorts, Inc.* 32 0 Vertis Holdings, Inc.* 0 Industrials 0.0% Congoleum Corp.* 0 Materials 0.1% GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Wolverine Tube, Inc.* Total Common Stocks (Cost $187,321) Preferred Stock 0.2% Financials Ally Financial, Inc. 144A, 7.0% (Cost $563,169) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* 0 Materials 0.0% GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $87,876) Contracts Value ($) Call Options Purchased 0.0% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72 % - Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/2016 (Cost $44,415) Shares Value ($) Cash Equivalents 1.0% Central Cash Management Fund, 0.07% (e) (Cost $2,371,115) % of Net Assets Value ($) Total Investment Portfolio (Cost $343,363,116)† Other Assets and Liabilities, Net Notes Payable ) ) Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) ERC Ireland Preferred Equity Ltd.* % 2/15/2017 EUR 0 Hellas Telecommunications Finance* % 7/15/2015 EUR 0 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2013. † The cost for federal income tax purposes was $344,295,146. At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $7,281,282. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,463,093 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,181,811. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued security. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Dawn Holdings, Inc.* August 2013 (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust The Fund can invest in certain Senior Loan agreements that include the obligation to make additional loans in certain circumstances. The Fund reserves against such contingent obligations by segregating cash and liquid securities. At November 30, 2013, the Fund had unfunded loan commitments of $520,000, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation ($) Tallgrass Energy Partners LP, Term Delay Draw, 11/13/2017 At November 30, 2013, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed — 4.22% - Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) (f) Unrealized depreciation on written options on interest rate swap contracts at November 30, 2013 was $2,862. At November 30, 2013, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (g) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (h) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 12/20/2011 3/20/2017 4 % CIT Group, Inc., 5.5%, 2/15/2019, BB- 9/20/2012 12/20/2017 5 % General Motors Corp., 3.3%, 12/20/2017, BB+ 12/20/2012 12/20/2017 3 % Markit Dow Jones CDX North America High Yield Index 6/20/2013 9/20/2018 4 % DISH DBS Corp., 6.75%, 6/1/2021, BB- 6/20/2013 9/20/2018 3 % Sprint Communications, Inc.,6.0%, 12/1/2016, BB+ 6/20/2013 9/20/2018 2 % HCA, Inc., 8.0%, 10/1/2018, B- Total unrealized appreciation (g) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (h) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Nomura International PLC 2 The Goldman Sachs & Co. 3 Bank of America 4 Credit Suisse 5 UBS AG At November 30, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty MXN USD 12/9/2013 JPMorgan Chase Securities, Inc. USD MXN 12/9/2013 Barclays Bank PLC MXN USD 12/9/2013 Barclays Bank PLC Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD MXN 12/9/2013 ) UBS AG USD MXN 12/9/2013 ) JPMorgan Chase Securities, Inc. MXN USD 12/9/2013 ) Barclays Bank PLC USD MXN 12/9/2013 ) Barclays Bank PLC EUR USD 12/12/2013 ) Citigroup, Inc. Total unrealized depreciation ) Currency Abbreviations ARS Argentine Peso BRL Brazilian Real EUR Euro MXN Mexican Peso USD United States Dollar For information on the Fund's policy and additional disclosures regarding options purchased, credit default swap contracts, forward foreign currency exchange contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
